                     Case 7:19-cv-01712-KMK Document 62 Filed 12/12/19 Page 1 of 2




                                                                                            MEMO ENDORSED
  George Latimer
  County E;,i:ccutivc

 Offic-e of the County Attorney
 .John i\L Nonna
 County Attorney



                                                                December 12, 2019


VIAECF
Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
The Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, N.Y. 10601


                        Re: Bonds v. Westchester County, ct al., 19-cv-1712 (KMK)


Dear Judge Karas:

       This office represents the Defendants County of Westchester, Department of Correction,
County Executive George Latimer, Commissioner of Correction Joseph Spano, Deputy
Commissioner Justin Pruyne, Warden Leandro Diaz, Warden Walter Moccio, Captain Steven
Yankowski, Captain Wendell Smiley, Captain Chris Thomalen, Captain Shivaun Carden, and
Captain Van Lierop ("County Defendants") in the above-referenced matter.



                                                                                                            j
        As set forth in your Order dated December 2, 2019, you set the following briefing schedule
for the County Defendants' motion to dismiss Plaintiff's Amended Complaint: Motions due by
1/4/2020; responses due by 2/4/2020; replies due by 2/25/2020. Due to travel obligations, l am
requesting that the briefing schedule be extended to the following: Motions due by 1/24/2020;
responses due by 2/24/2020; replies due by 3/ 17/20. Counsel for Plaintiff consents to this request.
This is the first request for an extension.

        I thank you in advance for your time and consideration of this matter, and should your staff
need to contact me, I can be reached at (914) 995-3637.




~lichaf.llinn Office Tluildin?. Room 600
118 ~lartillL' .\\'cnuc
White !'lain~. New York J(}{iOI            Tdephonc : (H H)!)!>il-2(iHO   Website: ,,·ustchcstuq:;m'.~1,m
              Case 7:19-cv-01712-KMK Document 62 Filed 12/12/19 Page 2 of 2




Respectfully submitted,




Lor     eitler
Assistant County Attorney



TO:    All Attorneys of Record (via £CF)




                                                          JZ(Jz/(1
